Exhibit 10.1

ASTORIA FEDERAL SAVINGS AND LOAN ASSOCIATION
and
ASTORIA FINANCIAL CORPORATION
DIRECTORS’ RETIREMENT PLAN

Effective January 1, 1990, as amended and restated effective April 1, 2006

1.

Directors eligible to participate (“Eligible Directors”) in this Directors’
Retirement Plan (the “Plan”) shall only be those who retire from the latter of
the Board of Directors of Astoria Federal Savings and Loan Association (the
“Association”) and Astoria Financial Corporation (the “Company”) and are not or
were not full-time employees of the Association or institutions merged with the
Association prior to the formation of the Company, or of companies merged with
or acquired by the Association or Company thereafter.

 

 

 

2.

The mandatory retirement age for members of the Board of Directors of the
Association shall be as set forth in the Bylaws of the Association, as amended
from time to time,  as in effect on January 1, 1990 or, if later, the date on
which the individual became an Eligible Director.

 

 

 

3.

The mandatory retirement age for members of the Board of Directors of the
Company shall be as set forth in the Bylaws of the Company, as amended from time
to time, as in effect on January 1, 2004 or, if later, the date on which the
individual became an Eligible Director.

 

 

 

4.

For purposes of determining benefits (the “Monthly Benefits”) under Paragraph 5
hereof the following definitions shall apply;

 

 

 

 

(a)

Full Years of Service shall be the greater of years of service for the Board of
Directors of the Association or the Company.  Years of Service on the Board of
Directors of an Acquired Company shall be recognized as Years of Service with
the Association or the Company in the case of any Eligible Director who (i)
served on the Board of Directors of an Acquired Company immediately prior to its
acquisition by the Association or the Company and (ii) became a member of the
Board of Directors of the Association or the Company immediately upon such
acquisition.  In the event of a Change of Control (as defined below), Years of
Service shall be computed as if the Eligible Director’s service had continued
through May 31st of the calendar year in which the Eligible Director’s current
term would expire.

 

 

 

 

(b)

Monthly Fee for any Eligible Director as of any date shall mean the aggregate of
the following: (i) one-twelfth of the annual retainer(s) rate in effect for
service as a director of the Boards of Directors of the Association and the
Company, (ii) one-twelfth of the annual retainer in effect for service as
chairman of a committee of the Boards of Directors of the Association and the
Company of which such Eligible Director is chairman; and (iii) one-twelfth of
the aggregate per-meeting fees (if any) actually paid to such Eligible Director
for attendance at meetings of the Board of Directors of the Association and the
Company and any committees thereof during the twelve consecutive calendar month
period ending with the month that includes the date in question.


--------------------------------------------------------------------------------




 

(c)

Acquired Company shall mean Fidelity New York, F.S.B., The Greater New York
Savings Bank, Long Island Bancorp, Inc, and The Long Island Savings Bank, FSB.

 

 

 

5.

The Monthly Benefit to which an Eligible Director shall be entitled shall be
based upon the following vesting schedule:


Full Years
of Service

 

Monthly Benefit, calculated by multiplying
the percentage below by the Monthly Fee

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Less than 10

 

0%

10

 

50%

11

 

55%

12

 

60%

13

 

65%

14

 

70%

15

 

75%

16

 

80%

17

 

85%

18

 

90%

19

 

95%

20 or more

 

100%


 

In the case of an Eligible Director who has received or is eligible to receive a
benefit under another director retirement plan for service as a director of an
Acquired Company, the Monthly Benefit payable under this Plan (when expressed as
a single life annuity) shall be reduced by the monthly benefit paid or payable
under such other plan (when expressed as a single life annuity payable at the
same time as the Monthly Benefit is payable under this Plan).

 

 

 

 

Except as provided below with respect to Monthly Benefits which become payable
following a Change of Control (as defined below), the Monthly Benefit shall be
paid as follows:

 

 

 

 

(a)

Normal Retirement:  Monthly Benefits shall be paid monthly commencing on the
first day of the month following retirement upon reaching the later of the
mandatory retirement ages set forth in the Bylaws of the Company and the
Association as in effect on January 1, 2004 and January 1, 1990, respectively,
or, if later, the date on which the individual became an Eligible Director.


--------------------------------------------------------------------------------




 

(b)

Early Retirement:  Monthly Benefits shall be paid monthly commencing on the
later of the first day of the month following retirement or the first day of the
month following attainment of age 65. For purposes of the Plan and subject to
Paragraph 11, Early Retirement shall include all manner and means by which an
Eligible Director ceases to serve as a director of the Company and the
Association, excluding only normal retirement, removal for cause or, as provided
in Paragraph 8, death.

 

 

 

6.

The Plan is intended to be an unfunded plan and the Monthly Benefits will be
paid as due by the Association from its general assets.

 

 

 

7.

In the event that an Eligible Director’s service on the Boards of Directors of
the Company and the Association ceases as a result of such Eligible Director’s
disability, the Monthly Benefit to which such Eligible Director would otherwise
have been entitled pursuant to the Plan may, at the discretion of the Board of
Directors of the Association, be increased to an amount up to 100% of the
Monthly Fee received by the Eligible Director and the timing of such payment
shall be accelerated to the first day of the calendar month immediately
following cessation of service due to disability.  Disability for this purpose
shall mean any medically determinable physical or mental impairment which can be
expected to result in death or to last for a continuous period of at least
twelve (12) months and as a result of which either: (a) the Eligible Director is
unable to engage in any substantial gainful activity or (b) the Eligible
Director has been receiving income replacement benefits for a period of at least
three (3) months under an accident and health plan covering employees of the
Eligible Director’s employer, as determined by the Board of Directors of the
Association in accordance with section 409A of the Internal Revenue Code of
1986, as amended (the “Code”) and the regulations thereunder.

 

 

 

8.

All benefits payable to an Eligible Director pursuant to the Plan shall
terminate with the monthly payment made for the month that includes the date of
death of the Eligible Director, unless the Eligible Director elects that
benefits be paid in one of the following optional forms:

 

 

 

 

(a)

a single lump sum payment

 

 

 

 

(b)

fixed monthly installments for 120 months

 

 

 

 

(c)

a joint and 100% survivor annuity

 

 

 

 

Where the Eligible Director has made such an election, benefit payments to a
Beneficiary shall be made in accordance with the form of payment elected, and,
if payments to the Eligible Director have not yet begun, shall commence as of
the first day of the month following the later of the date of the Eligible
Director’s termination of service on both the Boards of the Association and the
Company or the date when the Eligible Director would have attained age 65 if he
had survived to such date. An election of an optional form of payment shall be
in writing in the form and manner determined by the Board of Directors of the
Association and must be made prior to the later of (i) commencement of
participation in the Plan and (ii) January 1, 2006.  An Eligible Director who is
also entitled to a benefit under another plan for service as a director of The
Long Island Savings Bank, FSB or Long Island Bancorp, Inc. shall be deemed to
have elected fixed monthly installments for 120 months.  An Eligible Director
who is also entitled to a benefit under another plan for service as a director
of The Greater New York Savings Bank shall be deemed to have elected a joint and
100% survivor annuity form of payment with his spouse as his contingent
annuitant.  The amount of any optional form of payment shall be determined by,
and on the basis of, reasonable interest rate and mortality assumptions
prescribed by an enrolled actuary selected by the Board of Directors of the
Association such that the actuarial present value of the payments made under the
optional form of payment are equivalent to the actuarial present value of the
payments that would be made in the form of a single life annuity.


--------------------------------------------------------------------------------




 

Where an Eligible Director elects a form of payment with a guaranteed minimum
number of payments, the Eligible Director may designate a beneficiary or
beneficiaries for any payments remaining to be made at the time of his death by
filing a written notice with the Corporate Secretary prior to the Eligible
Director’s death, in such form and manner as the Corporate Secretary may
prescribe.  An Eligible Director who has designated a beneficiary or
beneficiaries may change or revoke such designation prior to the Eligible
Director’s death by means of a similar written instrument.  Where an Eligible
Director elects a joint and survivor annuity form of payment, the Eligible
Director may designate a contingent annuitant by filing a written notice with
the Corporate Secretary prior to the Eligible Director’s death, in such form and
manner as the Corporate Secretary may prescribe.  An Eligible Director who has
designated a contingent annuitant may change or revoke such designation prior to
the commencement of payments or the Eligible Director’s death (whichever is
earlier) by means of a similar written instrument.  If no beneficiary shall have
been designated or if any such designation shall be ineffective, or in the event
that no designated beneficiary survives the Eligible Director, payments due to a
beneficiary shall be paid in a single lump sum to the Eligible Director’s
personal representative, or if no personal representative is appointed within
six (6) months after the Eligible Director’s death or such longer period as the
Board of Directors of the Association deems reasonable in its discretion, to his
surviving spouse, or if he has no surviving spouse, to his then living
descendants, per stirpes. If any Eligible Director and any one or more of his
designated beneficiary(ies) shall die in circumstances that leave substantial
doubt as to who shall have been the first to die, the Eligible Director shall be
deemed to have survived the deceased Beneficiary(ies).  The presence of
substantial doubt for such purposes shall be determined by the Board of
Directors of the Association in its sole and absolute discretion.  If the
Eligible Director’s designated contingent annuitant does not survive him, then
no survivor benefit shall be paid under a joint and survivor annuity form of
payment.

 

 

 

9.

(a)

A Change of Control means, with respect to an Eligible Director:  (a) a change
in ownership of the Eligible Director’s Service Recipient; (b) a change in
effective control of the Eligible Director’s Service Recipient; or (c) a change
in the ownership of a substantial portion of the assets of the Eligible
Director’s Service Recipient.  Service Recipient means with respect to an
Eligible Director on any date:  (i) the corporation for which the Eligible
Director is performing services on such date; (ii) all corporations that are
liable to the Eligible Director for the benefits due to him under the Plan;
(iii) a corporation that is a majority shareholder of a corporation described in
section (i) or (ii) above; or (iv) any corporation in a chain of corporations
each of which is a majority shareholder of another corporation in the chain,
ending in a corporation described in section (i) or (ii) above.  The existence
of a Change of Control shall be determined by the compensation committee of the
Board of Directors of the Company (the “Committee”) in accordance with section
409A of the Code and the regulations thereunder.


--------------------------------------------------------------------------------




 

(b)

In the event of a Change of Control, the Association shall pay:

 

 

 

 

 

 

(i)

To the Eligible Director, not later than thirty (30) days following the Change
of Control or upon the Eligible Director’s termination of service as a director
of the Company and the Association, whichever is later, a lump sum payment equal
to the present value of the Monthly Benefits to which such Eligible Director is
then entitled under the Plan, where such present value is determined using the
mortality tables prescribed under section 415(b)(2)(E)(v) of the Code and a
discount rate, compounded monthly, equal to the annualized rate of interest
prescribed by the Pension Benefit Guaranty Corporation for the valuation of
immediate annuities payable under terminating single-employer defined benefit
plans (or, if no such rate is prescribed, the rate prescribed under section
417(e)(3) of the Code) for the month in which the Eligible Director’s
termination of service as a director occurs; or

 

 

 

 

 

 

(ii)

If elected by the Eligible Director in writing prior to the date of commencement
of participation in the Plan or, if later, January 1, 2006, to a trust fund to
be established for the benefit of the Eligible Director at the time of the
Change of Control, with a trustee selected by the Eligible Director, an amount
actuarially determined to be sufficient to pay to the Eligible Director the
Monthly Benefit provided pursuant to the Plan as such benefit would be payable
to the Eligible Director under the terms of the Plan but for the Change of
Control.

 

 

 

 

 

 

To the extent of any payment under Paragraph 9(b)(i), the Association shall have
no further liability with respect to the payment of benefits to the Eligible
Director under the Plan. The Association shall continue to be liable for the
payment of benefits under the Plan to the extent of any shortfall in the funds
held in trust for the payment of benefits pursuant to Paragraph 9(b)(ii). To the
extent that upon the conclusion of the payment from the trust of all benefits
due to an Eligible Director under the Plan there is an excess in the funds held
in trust for the benefit of the Eligible Director, such excess shall be returned
to the Association.

 

 

 

 

 

(c)

The Association shall pay all taxes, trustee’s fees and other administrative
charges or expenses associated with the establishment or continuance of such
trust fund.


--------------------------------------------------------------------------------




10.

(a)

Whenever appropriate in the Plan, words used in the singular may be read in the
plural, words in the plural may be read in the singular, and words importing the
masculine gender shall be deemed equally to refer to the feminine or the neuter.
Any reference to a Paragraph shall be to a Paragraph of the Plan, unless
otherwise indicated.

 

 

 

 

 

(b)

The right to receive a benefit under the Plan shall not be subject in any manner
to anticipation, alienation or assignment, nor shall rights be liable for or
subject to debts, contracts liabilities or torts. This Plan shall be binding
upon the Association and its successors and assigns, including any successor by
merger or consolidation or a statutory receiver or other person or firm or
corporation to which all or substantially all of the assets and business of the
Association may be sold or otherwise transferred.

 

 

 

 

 

(c)

The Association shall indemnify, hold harmless and defend its Eligible Directors
against their reasonable costs, including legal fees, incurred by them or
arising out of any action, suit or proceeding in which they may be involved, as
a result of their efforts, in good faith, to defend or enforce terms of the
Plan.

 

 

 

 

 

(d)

A determination that any provision of the Plan is invalid or unenforceable shall
not effect the validity or enforceability of any other provision hereof.

 

 

 

 

 

(e)

Failure to insist upon strict compliance with any terms, covenants or conditions
of the Plan shall not be deemed a waiver of such term, covenant or condition. A
waiver of any provision of the Plan must be in writing, designated as a waiver,
and signed by the party against whom enforcement is sought. Any waiver or
relinquishment of any right or power hereunder at any one or more times shall
not be deemed a waiver or relinquishment of such right or power at any other
time or times.

 

 

 

 

 

(f)

The Plan shall be construed, administered and enforced according to the laws of
the State of New York without giving effect to the conflict of laws principles
thereof, except to the extent that such laws are preempted by federal law.  The
federal and state courts having jurisdiction in Nassau, Suffolk and New York
Counties, New York shall have exclusive jurisdiction over any claim, action,
complaint or lawsuit brought under the terms of the Plan or in any way relating
to the rights or obligations of any person under, or the acts or omissions of
the Board of Directors of the Company and/or the Association or any duly
authorized person acting in their behalf in relation to, the Plan.  By accepting
participation in this Plan, the Eligible Director, for himself and any other
person claiming any rights under the Plan through him, agrees to submit himself,
and any such legal action described herein that he shall bring, to the sole
jurisdiction of such courts for the adjudication and resolution of such
disputes.  The filing of any action, suit or proceeding in any other
jurisdiction shall result in a forfeiture of all benefits due under the Plan to
or in respect of the person making such filing.

 

 

 

 

 

(g)

The Association shall have the right to retain a sufficient portion of any
payment made under the Plan to cover the amount required to be withheld pursuant
to any applicable federal, state and local tax law.


--------------------------------------------------------------------------------




 

(h)

Nothing in this Plan shall be held or construed to establish any deposit account
for any Eligible Director or any deposit liability on the part of the
Association. An Eligible Directors’ rights hereunder shall be equivalent to
those of a general unsecured creditor.

 

 

 

 

 

(i)

The Plan may be amended or terminated at any time by resolution of the Board of
Directors of the Company and the Board of Directors of the Association.  If the
Plan is terminated, no further benefits shall be earned, but benefits earned
through the termination date will continue to be paid at the times and in the
manner provided under the Plan.

 

 

 

 

 

(j)

The Plan shall be administered by the Committee.  The Committee shall have the
exclusive right to interpret the Plan and to decide any matters arising in
connection with the administration and operation of the Plan and to take all
other necessary and proper actions to fulfill its duties as administrator.  Any
action taken or omitted by the Committee with respect to the Plan, including any
decision, interpretation, claim denial or review on appeal, shall be conclusive
and binding on the Company, the Association and Eligible Directors.

 

 

 

 

 

 

The Committee shall not be liable for any actions by it under the Plan, unless
due to its own negligence, willful misconduct or lack of good faith.  The
Committee shall be indemnified and held harmless by the Company and/or the
Association from and against all personal liability to which it may be subject
by reason of any act done or omitted to be done in its official capacity as
administrator in good faith in the administration of the Plan, including all
expenses reasonably incurred in its defense in the event the Company and/or the
Association fails to provide such defense upon the request of the Committee. 
The Committee is relieved of all responsibility in connection with its duties
hereunder to the fullest extent permitted by law, short of breach of duty.

 

 

 

 

11.

Notwithstanding anything herein contained to the contrary, any payments or
benefits provided to an Eligible Director pursuant to this Plan by the
Association are subject to and conditioned upon compliance with Section 18K of
the Federal Deposit Insurance Act, 12 U.S.C. § 1825(k), and any regulations
promulgated thereunder.

 

 

 

 

12.

The Plan is intended to be a non-qualified deferred compensation plan described
in section 409A of the Code.  The Plan shall be operated, administered and
construed to give effect to such intent.  In addition, the Plan shall be subject
to amendment, with or without advance notice to Eligible Directors and other
interested parties, and on a prospective or retroactive basis, including but not
limited to amendment in a manner that adversely affects the rights of Eligible
Directors and other interested parties, to the extent necessary to effect such
compliance.


--------------------------------------------------------------------------------




Dated: April 19, 2006

Astoria Federal Savings and Loan Association

 

 

 

 

By:

/s/George L. Engelke, Jr.

 

 

--------------------------------------------------------------------------------

 

 

George L. Engelke, Jr.

 

 

President and Chief Executive Officer

 

 

 

 

 

 

Dated: April 19, 2006

Astoria Financial Corporation

 

 

 

 

By:

/s/ George L. Engelke, Jr.

 

 

--------------------------------------------------------------------------------

 

 

George L. Engelke, Jr.

 

 

President and Chief Executive Officer


--------------------------------------------------------------------------------